              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 1 of 8




 1                                                          The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                          NO. CR18-5141 BHS
11
                               Plaintiff,
12
13                                                       GOVERNMENT’S SUPPLEMENTAL
                          v.                             TRIAL BRIEF AND RESPONSE TO
14                                                       MOTIONS IN LIMINE
      DONNIE BARNES, SR.,
15
                               Defendant.
16
17          One thing must be made absolutely clear: Donnie Barnes is the cause for the pain
18 his victims will endure and the unenviable task the jurors empaneled in this case will
19 undertake. Barnes committed acts of violence against innocent children. Justice
20 demands he be held to account and requires that his guilt be proven beyond a reasonable
21 doubt at a public trial. While he seeks no more than the constitutional guarantees, as is
22 his right, make no mistake. Barnes chose to commit these crimes, and Barnes now
23 chooses to put the government to its proof. His frustration that the government will not
24 make the plea offer he thinks is fair is understandable. He goes too far, though, when he
25 lays blame for what this trial will entail at the feet of the government. Barnes, not the
26 government, is the author of this story. And Barnes need look no further than himself for
27 someone to blame for what is to come.
28
     Government’s Supplemental Trial Brief                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 1                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 2 of 8




 1           In his trial brief, Barnes asks this Court to make certain evidentiary rulings and
 2 instruct the jury on several issues that were not (and could not have been) addressed in
 3 the government’s trial brief. As such, the government offers a brief response to these
 4 matters in the discussion that follows. In the brief that follows, the government first
 5 addresses the parties’ primary disputes over jury instructions, then responds to Barnes’s
 6 apparent motions in limine, and concludes by responding to Barnes’s truly remarkable
 7 invitation to this Court to permit him to engage in rank jury nullification.
 8                                   I.      JURY INSTRUCTIONS
 9           Regarding jury instructions, Barnes first asks this Court to abandon the Dost
10 factors altogether. But the simple fact is that whatever doubt Barnes may have about
11 their utility, the Ninth Circuit does not share those concerns. The Ninth Circuit (like
12 many other courts) embraces that list of six nonexclusive factors as a helpful tool for
13 determining whether a particular visual depiction involves a lascivious exhibition. See,
14 e.g., United States v. Overton, 573 F.3d 679, 686 (9th Cir. 2009). And indeed, the sixth
15 Dost factor, whether the visual depiction is intended or designed to elicit a sexual
16 response in the viewer, “is of particular utility where, as is the case here, the criminal
17 conduct at issue relates to a defendant’s role in the production” of child pornography. Id.
18 at 688.
19           Second, Barnes also wrongly claims that, to the extent the Court instructs the jury
20 on the Dost factors, it should make clear that the standard is an objective one. Here too,
21 the Ninth Circuit has spoken, and while Barnes may disagree, his disagreement offers no
22 sound basis to disregard the law that binds this Court. It is undisputed that in assessing
23 the image, the perspective of the minor being depicted is irrelevant. Barnes’s insistence
24 on an objective standard—prohibiting the jury from considering the subjective intent of
25 the producer or viewer—is contrary to Ninth Circuit law. As the Ninth Circuit has
26 explained,
27
28
     Government’s Supplemental Trial Brief                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 2                                         SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 3 of 8




 1          “Although it is tempting to judge the actual effect of the photographs on
            the viewer, we must focus instead on the intended effect on the viewer.” As
 2
            we have held, “lasciviousness is not a characteristic of the child
 3          photographed but of the exhibition which the photographer sets up for an
            audience that consists of himself or likeminded pedophiles.”
 4
 5 Overton, 537 F.3d at 688 (emphasis added) (internal citations omitted). Indeed, “[w]here
 6 children are photographed, the sexuality of the depictions often is imposed upon them by
 7 the attitude of the viewer or photographer.” United States v. Arvin, 900 F.2d 1385, 1391
 8 (9th Cir. 1990). As such, “[t]he motive of the photographer in taking the pictures
 9 therefore may be a factor which informs the meaning of ‘lascivious.’” Id.
10          Barnes next asks this Court to force the government to elect between theories of
11 liability for Counts One and Two or require unanimity as to one theory or the other as
12 part of the jury instructions. Whether legally required or not, the government’s proposed
13 jury instructions for Counts 1 and 2 do exactly the latter. That is, they require the jury to
14 be unanimous as to Barnes’s guilt of the completed offense and then only if they are not
15 in unanimous agreement on that point, to consider the attempt theory, which itself may
16 only form the basis of a conviction if the jury is unanimous.
17          Finally, Barnes asks this Court to instruct the jury as to his particular “defense”
18 theory—namely, that the visual depictions of J.T. produced and distributed by Barnes are
19 no illegal child pornography but instead “child erotica.” Barnes offers no true defense,
20 however. He simply intends to argue the government has not met its burden. There need
21 be no special instruction to tell the jury what will be readily apparent: that the defense
22 believes the visual depictions of J.T. do not involve a minor engaged in sexually explicit
23 conduct. By that logic, the Court could as well instruct the jury that the defense is that
24 the defendant acted without knowledge or intent or that no means or facility of interstate
25 commerce was used to distribute the image relevant to Count 2. There is simply no
26 reason to place the imprimatur of the Court on what are in reality arguments that the
27
28
     Government’s Supplemental Trial Brief                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 3                                         SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 4 of 8




 1 government has not met its burden, not a defense that somehow vitiates the defendant’s
 2 guilt.
 3                             II.     DEFENSE MOTIONS IN LIMINE
 4          Barnes first asks that government witnesses should be precluded from offering
 5 testimony that certain visual depictions are lascivious or constitute suspected child
 6 pornography. While the government has no intention of asking any witness his or her
 7 opinion as to whether a given visual depiction involves a “lascivious exhibition” or
 8 “sexually explicit conduct,” it is simply impossible for the government to present its case
 9 without witnesses offering testimony that at least implies their belief that certain images
10 constitute child pornography or suspected child pornography. And use of those terms is
11 unavoidable. Barnes stands accused of producing, distributing, and possessing images
12 and videos of children being sexually abused. To the extent Barnes seeks assurances the
13 government will not ask witnesses for their opinion as to whether a given visual depiction
14 is “lascivious” or depicts a minor engaged in “sexually explicit conduct,” he has them.
15 Beyond that, his request should be denied.
16          Barnes next asks this Court to determine for each child exploitation image or
17 video the count or counts for which that depiction constitutes admissible evidence and
18 issue appropriate limiting instructions in the course of trial. Insofar as the images/videos
19 of child pornography are concerned, however, each constitutes admissible evidence as to
20 all three offenses.
21          There is of course a distinction between evidence that may form the basis of a
22 conviction and admissible evidence of a given criminal offense. The government will
23 make clear in its case-in-chief, as outlined in its trial brief, which evidence of child
24 pornography provides the basis for each charge. The basis for Count 1 are the sexually
25 explicit images and videos of J.T. Barnes created (and in the case of at least one image)
26 shared over the internet. The basis for Count 2 is that shared image of J.T. And the basis
27 for Count 3 is the material depicting the sexual abuse of minors other than J.T. that
28
     Government’s Supplemental Trial Brief                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 4                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 5 of 8




 1 Barnes possessed on his iPhone and thumb drive. All of these visual depictions,
 2 however, constitute admissible evidence of each of the charged offenses. This is so
 3 because each offense requires the government to prove Barnes’s knowledge and intent.
 4 The visual depictions created, shared, and stored by Barnes can be considered by the jury
 5 as evidence of that knowledge and intent as to each count.
 6          Indeed, Federal Rule of Evidence 414 expressly states, “In a criminal case in
 7 which the defendant is accused of an offense of child molestation, evidence of the
 8 defendant’s commission of another offense or offenses of child molestation is admissible,
 9 and may be considered for its bearing on any matter to which it is relevant.” Fed. R.
10 Evid. 414(a). The rule, in turn, defines “child molestation” to include “any crime under
11 federal law . . . involving any conduct prohibited by 18 U.S.C. chapter 110,” which
12 includes all of the charges against Barnes. Fed. R. Evid. 414(d)(2)(B); see also, e.g.,
13 United States v. Sheldon, 755 F.3d 1047, 1050-51 (9th Cir. 2014).
14          Thus, to the extent Barnes seeks a limiting instruction that would expressly forbid
15 the jury from considering any of the child exploitation images and videos offered as
16 relevant and admissible evidence of each of the offenses charged, the Court should
17 decline to do so.
18                  III.     THE PENALTIES AND JURY NULLIFICATION
19          The matter that should be of greatest concern is Barnes’s request that the Court
20 inform the jury of the mandatory minimum penalty that he faces if convicted and permit
21 him to argue for “conscientious acquittal.” Put more plainly, Barnes asks for this Court’s
22 blessing in his quest for jury nullification. His request is anathema to the principles of
23 justice and fairness that undergird the judicial system of which this Court is a guardian.
24 And it should be refused.
25          A jury may have the power to nullify, but it has no right to do so. Merced v.
26 McGrath, 426 F.3d 1076, 1079 (9th Cir. 2005). Nullification is “‘a violation of a juror’s
27 sworn duty to follow the law as instructed by the court,’ and, to that end, ‘trial courts
28
     Government’s Supplemental Trial Brief                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 5                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 6 of 8




 1 have the duty to forestall or prevent such conduct,’ including ‘by firm instruction or
 2 admonition.’” United States v. Lynch, 903 F.3d 1061, 1079 (9th Cir. 2018) (quoting
 3 Merced, 426 F.3d at 1079–80); see also United States v. Kleinman, 880 F.3d 1020, 1032–
 4 33 (9th Cir. 2017).
 5          More important here, Barnes has no right to seek jury nullification. “[N]either a
 6 defendant nor his attorney has a right to present to a jury evidence that is irrelevant to a
 7 legal defense to, or an element of, the crime charged. Verdicts must be based on the law
 8 and the evidence, not on jury nullification as urged by either litigant.” Zal v. Steppe,
 9 968 F.2d 924, 930 (9th Cir. 1992) (concurring opinion); see also United States v.
10 Gorham, 523 F.2d 1088, 1097–98 (D.C. Cir. 1975) (rejecting defense’s request to admit
11 evidence relevant only to a potential “conscience verdict”).
12          Indeed, the Ninth Circuit, in opinions and model instructions, has repeatedly
13 reaffirmed this basis principle. In 2008, for example, it affirmed a district court’s
14 instruction to the jury to disregard defense counsel’s nullification argument. United
15 States v. Blixt, 548 F.3d 882, 890 (9th Cir. 2008) (noting that the district court had
16 exercised “considerable restraint in the face of blatant jury nullification arguments”). In
17 2018, it reaffirmed the long-settled principle that that a jury “should be admonished to
18 ‘reach its verdict without regard to what sentence might be imposed.’” Lynch, 903 F.3d
19 at 1081 (quoting Shannon v. United States, 512 U.S. 573, 579 (1994)). And just one
20 month ago, the Ninth Circuit Model Instructions Committee reviewed and approved
21 Model Jury Instruction 7.4, which admonishes jurors that they “may not consider
22 punishment in deciding whether the government has proved its case against the defendant
23 beyond a reasonable doubt.”
24          The question the jury in this case will face is whether Barnes’s guilt has been
25 established beyond a reasonable doubt. Neither the government’s charging decision nor
26 the sentence that may result should he be convicted is probative of that question. The
27 Court should not inform the jury of the penalties Barnes faces, and it should admonish the
28
     Government’s Supplemental Trial Brief                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 6                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 7 of 8




 1 defense in the strongest possible terms that argument or evidence along those lines will
 2 not be permitted
 3          DATED this 21st day of October, 2019.
 4
                                                    Respectfully submitted,
 5
                                                    BRIAN T. MORAN
 6
                                                    United States Attorney
 7
 8
                                                    s/ Matthew P. Hampton
 9                                                  MATTHEW P. HAMPTON
                                                    LYNDSIE R. SCHMALZ
10
                                                    Assistant United States Attorneys
11                                                  700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101
12
                                                    Phone: (206) 553-6677
13                                                  Fax: (206) 553-0755
                                                    E-mail: Matthew.Hampton@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Supplemental Trial Brief                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 7                                     SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 3:18-cr-05141-BHS Document 64 Filed 10/21/19 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on October 21, 2019, I have electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system which will send notification of
 4 such filing to the attorney of record for the defendant.
 5
 6
                                                      s/ Becky Hatch
 7                                                    BECKY HATCH
 8                                                    Legal Assistant
                                                      700 Stewart Street, Suite 5220
 9                                                    Seattle, Washington 98101
10                                                    Phone: (206) 553-4161
                                                      Fax: (206) 553-0755
11                                                    Email: Becky.Hatch@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Supplemental Trial Brief                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Barnes, CR18-5141 BHS - 8                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
